FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50212

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00755-LAB

   v.
                                                 MEMORANDUM *
 MICHAEL LIZARRAGA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Michael Lizarraga appeals from the 18-month sentence imposed upon

revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Lizarraga contends that the district court procedurally erred by failing to

calculate and consider the applicable range under the Sentencing Guidelines. As

Lizarraga concedes, this contention is reviewed for plain error. See United States

v. Knows His Gun, 438 F.3d 913, 918 (9th Cir. 2006). Applying this standard, the

record reflects that the district court did not procedurally err at sentencing. See id.;

see also United States v. Carty, 520 F.3d 983, 993 (9th Cir. 2008) (en banc).

       Lizarraga also contends, to preserve for further review, that the supervised

release revocation procedure under 18 U.S.C. § 3583 violates the Sixth

Amendment. As Lizarraga concedes, this contention is foreclosed by United States

v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).

       AFFIRMED.




NC/Research                                 2                                     09-50212